Citation Nr: 0942704	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2008.  A 
transcript of this proceeding has been associated with the 
claims file.

This case was previously before the Board in December 2008 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current residuals of prostate cancer with his period of 
military service to include possible exposure radiation 
exposure.  


CONCLUSION OF LAW

Service connection for residuals of prostate cancer is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his 
current residuals of prostate cancer are related to his 
service with the United States Army from December 1953 to 
December 1955.  Specifically, the Veteran asserts that he 
participated in atmospheric testing at the Nevada Test Site 
and that his prostate cancer is attributable thereto.  He has 
related that although he served as a dental technician 
(confirmed by his DD Form 214), he was called to temporary 
duty (TDY) to serve as a medic in support of decontamination 
efforts, which qualifies as onsite participation in a test 
involving the atmospheric detonation of a nuclear device. 

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in-
service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Relevant Evidence

Unfortunately, the Veteran's service treatment and personnel 
records are unavailable.  The RO attempted to obtain a 
complete copy of the Veteran's service treatment and 
personnel records on two separate occasions, but March 1989 
and July 2005 responses to inquiries for such records 
indicate that the case is fire- related, referring to a 1973 
fire at the National Personnel Records Center.  These 
responses show that there are no service treatment or 
personnel records available for the Veteran.  The Board notes 
that in a case where the service medical records are presumed 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions, and to consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Veteran was discharged from military service in December 
1955.  The first showing of prostate cancer in the record is 
a VA treatment record showing elevated prostate-specific 
antigen (PSA) levels dated in March 1996, approximately 41 
years after the Veteran's discharge from service.  The 
Veteran was subsequently diagnosed with prostate cancer in 
April 1996 and underwent radical retropubic prostatectomy in 
May 1996.  A March 2001 VA treatment record shows stable 
prostate cancer with undetectable PSA.  

In November 2005 VA requested a DD 1141, Record of Exposure 
to Ionizing Radiation from the Department of the Army 
specific to the Veteran.  In a December 2005 response the 
Department of Army indicated that the United States Army 
Radiation Dosimetry Branch researched the files for records 
of exposure to ionizing radiation for the Veteran but were 
unable to locate any records.  

Pursuant to the December 2008 Board remand, the RO once again 
requested verification of the Veteran's exposure to ionizing 
radiation in February 2009, this time to the Defense Threat 
Reduction Agency.  This request noted the Veteran's 
allegation that he participated in atmospheric testing at the 
Nevada Test Site (NTS) from June 1954 to December 1955 as a 
medic in support of decontamination efforts.  

In an April 2009 response to this request the Defense Threat 
Reduction Agency indicated that the United States Government 
conducted Operation TEAPOT at the NTS from February 18 to 
June 15, 1955.  Only reconstructed records could be found for 
the Veteran at the storage location at the National Personnel 
Records Center in St. Louis, Missouri as his service records 
were apparently destroyed in a fire that occurred there in 
1973.  Because this primary source was unavailable, a search 
of alternate unit records was required to provide an outline 
of the Veteran's military service.  

Unit reports indicate that the Veteran was permanently 
assigned to Detachment #1, Station Compliment (Enlisted), 
6019th Area Service Unit, Camp Irwin, California, and 
attached to the U.S. Army Hospital Detachment #2, 6019th Area 
Service Unit, Camp Irwin, from prior to 1955 until December 
14, 1955.  There is no indication that he participated in 
U.S. atmospheric nuclear testing during this period.  
Additionally, after a careful search of available dosimetry 
data, no records of radiation exposure was found for the 
Veteran.  In summary, the Defense Threat Reduction Agency 
found that historical records do not document the Veteran's 
participation in United States atmospheric nuclear testing.  

Analysis

The Board finds that there is no competent evidence in the 
record relating the Veteran's residuals of prostate cancer to 
his military service, to include his claimed exposure to 
ionizing radiation.  


Prostate cancer is not subject to presumptive service 
connection as a disease specific to radiation-exposed 
veterans.  See 38 C.F.R. § 3.309(d)(2).  Although prostate 
cancer is a radiogenic disease and was first manifested in 
1996, more than five years following the Veteran's alleged 
exposure (See 38 C.F.R. §§ 3.311(b)(2)(xxiii), (b)(5)(iv)), 
there is no evidence that the Veteran was exposed to ionizing 
radiation during his military service.  Extensive searches 
for records that could corroborate the Veteran's claimed 
exposure to ionizing radiation were performed in December 
2005 and April 2009 and were negative for any evidence of the 
Veteran's claimed exposure to ionizing radiation.  Although 
the Veteran developed a radiogenic disease, because it has 
not been determined that he was exposed to ionizing radiation 
as a result of participation in the atmospheric testing of 
nuclear weapons, referral for further review under 38 C.F.R. 
§ 3.311(e) is not warranted.  

The is also no competent evidence of record that links the 
Veteran's prostate cancer to any event in service.  There is 
no evidence of prostate problems during military service or 
within one year after military service.  The first showing of 
prostate cancer is dated in 1996, approximately 41 years 
after service.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Even though the Veteran feels that his 
condition is related to his military service, he is a lay 
person without medical training or expertise, and is not 
qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5.    
  
The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in July 2005, March 2006, and 
September 2006 letters and the claim was readjudicated in an 
August 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has made several attempts to obtain service treatment and 
personnel records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  There is no competent 
evidence that suggests a causal link between the Veteran's 
prostate cancer and any incident of active duty. Indeed, in 
view of the 41 year gap between the claimed disorder and 
active duty and the absence of evidence that the Veteran was 
exposed to ionizing radiation during military service, 
relating the Veteran's current residuals of prostate cancer 
to his service would be entirely speculative. Therefore, 
there is no duty to provide an examination or a medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for residuals of prostate cancer is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


